—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Westchester County (Cowhey, J.), imposed October 20, 1992, upon his conviction of sexual abuse in the first degree and assault in the second degree, upon his plea of guilty, the sentence being two consecutive one-year terms of imprisonment.
Ordered that the sentence is affirmed.
The People contend that the defendant’s challenge to the imposition of consecutive sentences has been rendered academic by reason of his release from incarceration. However, inasmuch as no proof has been submitted demonstrating that the defendant has in fact been released and, if so, the circumstances under which he was released, we cannot determine the mootness issue on this record.
In any event, the defendant’s sentencing argument is without merit, since the offenses to which he pleaded guilty were not "committed through a single act or omission” (Penal Law *229§ 70.25 [2]). Hence, the imposition of consecutive sentences was appropriate for the separate and distinct crimes which he committed (see, e.g., People v Mebert, 194 AD2d 809; People v Hunt, 174 AD2d 980; People v Ferkins, 116 AD2d 760). Mangano, P. J., Sullivan, Lawrence, Ritter and Copertino, JJ., concur.